Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00666-CV

                                   Rebecca Jo STEVENS,
                                         Appellant

                                              v.

  Joseph “Harry” SHAFFIELD, III, and Jane Holinka, as Attorney-in-Fact for Joseph “Harry”
                                     Shaffield, III,
                                       Appellees

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 17-553
                          Honorable Bill R. Palmer, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the appellant.

       SIGNED November 21, 2018.


                                               _________________________________
                                               Rebeca C. Martinez, Justice